641 F.3d 133 (2011)
John THOMPSON, Plaintiff-Appellee,
v.
Harry F. CONNICK, in his official capacity as District Attorney; Eric Dubelier, in his official capacity as Assistant District Attorney; James Williams, in his official capacity as Assistant District Attorney; Eddie Jordan; in his official capacity as District Attorney; Orleans Parish District Attorney's Office, Defendants-Appellants.
No. 07-30443.
United States Court of Appeals, Fifth Circuit.
May 13, 2011.
Michael L. Banks, J. Gordon Cooney, Jr., Managing Sr. Counsel (argued), Morgan, *134 Lewis & Bockius, L.L.P., Philadelphia, PA, Robert S. Glass, Glass & Reed, New Orleans, LA, for Thompson.
William D. Aaron, Jr. (argued), Richard Anthony Goins, Renee F. Smith, Goins Aaron, A.P.L.C., New Orleans, LA, for Defendants-Appellants.
Ralph Roger Alexis, III, Porteous, Hainkel & Johnson, L.L.P., New Orleans, LA, Ellis Pete Adams, Jr. (argued), LA Dist. Attys. Ass'n, Baton Rouge, LA, for LA Dist. Atty's Ass'n, Amicus Curiae.
Donna Rau Andrieu and Andrew Milton Pickett, Asst. Dist. Attys., New Orleans, LA, for Orleans Parish Asst. Dist. Attys., Amicus Curiae.
James Davis Blacklock, Austin, TX, Hiram S. Sasser, Kelly J. Shackelford, Chief Counsel, Liberty Legal Inst., Plano, TX, for Former Fed. Prosecutors, Amicus Curiae.
Martin Jonathan Siegel, Law Office of Martin J. Siegel, P.C., Houston, TX, for Ctr. on the Admin. of Crim. Law, Amicus Curiae.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, BENAVIDES, STEWART, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.[*]
PER CURIAM:
This Court, sitting en banc, affirmed the judgment of the district court by reason of an equally divided vote. See Thompson v. Connick, 578 F.3d 293 (5th Cir.2009) (en banc). The Supreme Court reversed and remanded the judgment of this Court. See Connick v. Thompson, ___ U.S. ___, 131 S.Ct. 1350, 179 L.Ed.2d 417 (2011).
Accordingly, this matter is REMANDED to the district court for entry of judgment in favor of Appellants.
NOTES
[*]  Judge Dennis and Judge Graves did not participate in this decision.